DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Applicant’s remarks, amended claims, and terminal disclaimers filed on August 22, 2022 is acknowledged. Claims 26-41 are pending in this application. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 26-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,946,097 has been withdrawn in view of Applicants filing of a terminal disclaimer.  
The rejection of claims 26-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,456,468 has been withdrawn in view of Applicants filing of a terminal disclaimer.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Johnson et al. (US 2013/0096204), which discloses an oxygen therapeutic composition comprising a perfluorocarbon material (abstract). Johnson discloses microbubbles have been developed for use as contrast-enhancing agents for ultrasonic imaging of the heart and blood vessels. Certain of these contrast-enhancing agent microbubbles are formed from PFCs and used in methods for ultrasound imaging. PFCs that are disclosed as being useful for creating microbubbles include dodecafluoro-pentane (DDFP) (paragraph 0003). 
However, Applicant, in the parent case of 15/121372 (US Patent 10/456468) submitted a declaration on May 30, 2019 asserting that Exception of Johnson as prior art under provisions of AIA  35 USC 102(b)(1)(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615